                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           BYRON MCCORD FAIRBANKS,
                                  11                                                       Case No. 19-05471 EJD (PR)
                                                         Petitioner,
                                  12                                                       ORDER TO SHOW CAUSE;
Northern District of California
 United States District Court




                                                   v.                                      GRANTING MOTION FOR LEAVE
                                  13                                                       TO PROCEED IN FORMA
                                                                                           PAUPERIS; DENYING MOTION
                                  14                                                       FOR APPOINTMENT OF
                                           COVELLO,
                                                                                           COUNSEL
                                  15                     Respondent.
                                  16                                                       (Docket Nos. 3, 5)

                                  17

                                  18            Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas
                                  19   corpus pursuant to 28 U.S.C. § 2254, challenging his state conviction.1 Petitioner has filed
                                  20   a motion for appointment of counsel, (Docket No. 3), and a motion for leave to proceed in
                                  21   forma pauperis, (Docket No. 5).
                                  22

                                  23                                           BACKGROUND
                                  24            Petitioner was convicted by a jury in Contra Costa County Superior Court of
                                  25   voluntary manslaughter. (Pet. at 1-2.) Petitioner was sentenced to 25 years to life on
                                  26   August 25, 2017. (Id. at 1.)
                                  27

                                  28   1
                                           The matter was reassigned to this Court on October 7, 2019. (Docket No. 7.)
                                   1          Petitioner appealed the matter to the state appellate and state high court, but without
                                   2   success. (Id. at 3.)
                                   3           Petitioner filed this federal habeas action on August 30, 2019.
                                   4

                                   5                                           DISCUSSION
                                   6   A.     Standard of Review
                                   7          This court may entertain a petition for a writ of habeas corpus “in behalf of a person
                                   8   in custody pursuant to the judgment of a State court only on the ground that he is in
                                   9   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  10   § 2254(a).

                                  11          It shall “award the writ or issue an order directing the respondent to show cause

                                  12   why the writ should not be granted, unless it appears from the application that the applicant
Northern District of California
 United States District Court




                                  13   or person detained is not entitled thereto.” Id. § 2243.

                                  14   B.     Legal Claims

                                  15          Petitioner claims the following as grounds for federal habeas relief: (1) violation of

                                  16   due process and right to present a defense by the trial court’s refusal to allow a defense

                                  17   witness to testify; (2) jury instructional error; and (3) ineffective assistance of counsel.

                                  18   (Pet. at 5.) Liberally construed, these claims are cognizable under § 2254 and merit an

                                  19   answer from Respondent.

                                  20   C.     Motion for Appointment of Counsel

                                  21          Petitioner has filed a motion for appointment of counsel. (Docket No. 3.) The

                                  22   Sixth Amendment’s right to counsel does not apply in habeas corpus actions. See

                                  23   Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir.), cert. denied, 479 U.S. 867 (1986).

                                  24   Unless an evidentiary hearing is required, the decision to appoint counsel is within the

                                  25   discretion of the district court. Id.; Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir.), cert.

                                  26   denied, 469 U.S. 838 (1984). The petition filed in pro se is well-presented and clearly

                                  27   states his claims. (See Docket No. 1.) Furthermore, it does not appear that an evidentiary

                                  28   hearing is necessary at this stage of the proceedings, and there are no exceptional
                                                                                       2
                                   1   circumstances to warrant appointment of counsel at this time. Accordingly, Petitioner’s
                                   2   motion for appointment of counsel is DENIED without prejudice to the Court’s sua sponte
                                   3   reconsideration should the Court later find an evidentiary hearing necessary following
                                   4   consideration of the merits of Petitioner’s claims.
                                   5

                                   6                                         CONCLUSION
                                   7          For the foregoing reasons and for good cause shown,
                                   8          1.      The Clerk shall serve by mail a copy of this order and the petition and all
                                   9   attachments thereto on Respondent and Respondent’s attorney, the Attorney General of the
                                  10   State of California. The Clerk also shall serve a copy of this order on Petitioner.
                                  11          2.     Respondent shall file with the court and serve on Petitioner, within sixty (60)
                                  12   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the
Northern District of California
 United States District Court




                                  13   Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus should
                                  14   not be issued. Respondent shall file with the answer and serve on Petitioner a copy of all
                                  15   portions of the state trial record that have been transcribed previously and that are relevant
                                  16   to a determination of the issues presented by the petition.
                                  17          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with
                                  18   the Court and serving it on Respondent within thirty (30) days of his receipt of the
                                  19   answer.
                                  20          3.     Respondent may file a motion to dismiss on procedural grounds in lieu of an
                                  21   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing
                                  22   Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court
                                  23   and serve on Respondent an opposition or statement of non-opposition within twenty-
                                  24   eight (28) days of receipt of the motion, and Respondent shall file with the court and serve
                                  25   on Petitioner a reply within fourteen (14) days of receipt of any opposition.
                                  26          4.     It is Petitioner’s responsibility to prosecute this case. Petitioner is reminded
                                  27   that all communications with the Court must be served on Respondent by mailing a true
                                  28   copy of the document to Respondent’s counsel. Petitioner must keep the Court and all
                                                                                     3
                                   1   parties informed of any change of address by filing a separate paper captioned “Notice of
                                   2   Change of Address.” He must comply with the Court’s orders in a timely fashion. Failure
                                   3   to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                   4   Federal Rule of Civil Procedure 41(b).
                                   5            5.        Upon a showing of good cause, requests for a reasonable extension of time
                                   6   will be granted provided they are filed on or before the deadline they seek to extend.
                                   7            6.        Petitioner’s motion for appointment of counsel is DENIED for lack of
                                   8   exceptional circumstances. (Docket No. 3.)
                                   9            7.        Petitioner’s motion for leave to proceed in forma pauperis is GRANTED.
                                  10   (Docket No. 5.)
                                  11            This order terminates Docket Nos. 3 and 5.
                                  12            IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated:        12/5/2019                              ________________________
                                                                                            EDWARD J. DAVILA
                                  14                                                        United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order to Show Cause; Pending Motions
                                  25   P:\PRO-SE\EJD\HC.19\05471Fairbanks_osc&ifp

                                  26

                                  27

                                  28
                                                                                        4
